Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on 3/19/2020. Claims 37-70 are pending. 
Priority
3.	Application 16/648,925 was filed on 3/19/2020 which is a 371 of international application PCT/SG2017/040475 filed on 9/20/2017. 
Examiner Request
4.	The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	The term “typically” in claim 50 is a relative term which renders the claim indefinite. The term “typically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation on the height of the wall is therefore indefinite as a result and should be changed to distinctly point out the claimed invention.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 37, 38, 39, 40, 41, 42, 43, 44, 49, 50, 54, 55, 56, 64, 65, 66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205) in view of Gosling (US Patent Pub. No. 10920418).
10.	Regarding Claim 37, Bock discloses an aircraft includes at least one passenger room, with the room being defined by a perimeter wall that encloses a passenger space, the perimeter wall including a section of a side of the aircraft and an internal wall with an opening to allow access to and from the room, (Bock Abstract: An aircraft cabin that comprises a plurality of compartments (5) for passengers each having side walls (7a, 7b, 15) and accessible via a doorway (9) in one of the side walls (7a, 7b, 15). The compartments (5) include door assemblies for closing the doorways (9) and creating enclosed spaces and chair and other furniture interactively arranged in the compartment (5)). Bock also discloses the room including a passenger chair and a bed that are separate units that can be used at the same time without one unit interfering with the other unit and vice versa, and with the room including a storage cassette for storing the bed in a stowed position that has a minimal footprint in the passenger space, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed defines a sleeping platform within the passenger space, (Bock [0162]: More specifically, the private compartment comprises the following combination of furniture: (a) a chair 21… a bed 29 movable between a raised storage position and a lowered operative position on the work desk, Fig. 36).

    PNG
    media_image1.png
    419
    561
    media_image1.png
    Greyscale

Bock does not disclose with the stowed position being a vertical orientation along a longer edge of the bed, with the operative position being a position in which the bed extends lengthwise inwardly from the side of the aircraft into the passenger space, and with the storage cassette and the bed being positioned against a section of the perimeter wall that extends inwardly from the side of the aircraft. Gosling does teach a bed design as claimed (Fig. 1A and 1B)

    PNG
    media_image2.png
    632
    496
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    637
    476
    media_image3.png
    Greyscale

11.	Bock in view of Gosling discloses the claimed invention except that the bed extends lengthwise inwardly from the side of the aircraft into the passenger space.  It would have been an obvious matter of design choice to rotate the placement of furniture in Bock by 90 degrees and incorporate the bed design of Gosling, since applicant has not disclosed that the bed extending inwardly lengthwise solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the passenger room layout of Bock with the bed design of Gosling.
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock to incorporate the teachings of Gosling to increase passenger comfort and reduce weight on components needed for moving and stowing of the bed.
13.	Regarding Claim 38 and 65, Bock and Gosling disclose all of the elements of Claim 37 and 64 and Bock discloses the chair is adapted to swivel about a vertical axis to rotate the chair to a number of different functional orientations within the room (Bock [0163]: The chair 21 is arranged so that it can swivel between a range of positions)
14.	Regarding Claim 39, Bock and Gosling disclose all of the elements of Claim 38 and Bock discloses the extent of the swivel is at least 90 degrees (Fig. 36 and Fig. 37)

    PNG
    media_image4.png
    340
    430
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    319
    400
    media_image5.png
    Greyscale

15.	Regarding Claims 40 and 41, Bock and Gosling disclose the claimed invention except for the swivel is up to 135 or 270 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the chair to swivel up to 135 or 270 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
16.	Regarding Claim 42 and 66, Bock and Gosling disclose all of the elements of Claim 37 and 64 and Bock discloses that the chair is adapted to recline between an upright position and a reclined position (Bock [0164]: The chair 21 is an adjustable chair, with a chair back, seat and foot-rest that can be placed in a range of positions to meet passenger requirements).
17.	Regarding Claim 43, Bock and Gosling disclose all of the elements of Claim 37 and Gosling discloses a cantilever assembly for supporting the bed in the operative position (Gosling Fig. 1B, element 120).
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock to incorporate the teachings of Gosling to increase passenger comfort and reduce weight on components needed for moving and stowing of the bed.
19.	Regarding Claim 44, Bock and Gosling disclose all of the elements of Claim 37 and Bock discloses the room includes members for supporting opposite ends of the bed when the bed is in the operative position (Bock Claim 1: and wherein the bed is stored in the raised position in the compartment space and is moveable down to the lowered sleep position on the support platform and is supported by the support platform in the lowered position).
20.	Regarding Claim 49, Bock and Gosling disclose all of the elements of Claim 37 and Bock discloses the room includes a door for closing the opening in the perimeter wall (Bock Abstract: An aircraft cabin that comprises a plurality of compartments (5) for passengers each having side walls (7a, 7b, 15) and accessible via a doorway (9)).
21.	Regarding Claim 50, Bock and Gosling disclose all of the elements of Claim 37 and Bock discloses the internal wall of the perimeter wall is at least 1.6 m, more typically at least 1.7 m high (Bock [0006]: More preferably the compartment walls are at least 1.6 m high).
22.	Regarding Claim 54, Bock and Gosling disclose all of the elements of Claim 37 and Bock discloses the room includes a credenza positioned to extend along a section of the side of the aircraft (Bock Claim 23: and at least one of (a) a credenza that may house a table assembly and Fig. 37).

    PNG
    media_image6.png
    452
    601
    media_image6.png
    Greyscale

23.	Regarding Claim 55, Bock and Gosling disclose all of the elements of Claim 54 and Bock discloses the chair is positioned in relation to the credenza so that when the passenger is seated on the chair the passenger can access storage compartments in the credenza (Bock Fig. 37 see above).
24.	Regarding Claim 56, Bock and Gosling disclose all of the elements of Claim 37 and Bock discloses the room includes a fold-out table that can be moved from a storage position to an operative position in relation to the chair so that when the passenger is seated on the chair the passenger can use the fold-out table as a work or a meals/drinks platform (Bock Fig. 28-31)

    PNG
    media_image7.png
    436
    593
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    442
    565
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    497
    620
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    457
    600
    media_image10.png
    Greyscale

25.	Regarding Claim 64, Bock discloses an aircraft includes at least one passenger room, with the room being defined by a perimeter wall that encloses a passenger space, the perimeter wall including a section of a side of the aircraft and an internal wall with an opening to allow access to and from the room (Bock Abstract), with the room including a passenger chair and a bed that are separate units that can be used at the same time without one unit interfering with the other unit and vice versa (Bock [0162]). Bock does not disclose the room including a storage cassette for the bed positioned against a section of the perimeter wall that extends inwardly from the side of the aircraft, with the storage cassette being provided for storing the bed in a vertical orientation along a longer edge of the bed in a stowed position, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed extends lengthwise inwardly from the side of the aircraft into the passenger space against the section of the perimeter wall and defines a sleeping platform within the passenger space, and wherein the cassette includes a cantilever assembly for supporting the bed in the operative position. Gosling does disclose the storage cassette being provided for storing the bed in a vertical orientation along a longer edge of the bed in a stowed position, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed extends lengthwise inwardly and the cassette includes a cantilever assembly for supporting the bed in the operative position (Gosling: Fig. 1A and 1B).
26.	Bock in view of Gosling discloses the claimed invention except that the room including a storage cassette for the bed positioned against a section of the perimeter wall that extends inwardly from the side of the aircraft and bed extends lengthwise inwardly from the side of the aircraft into the passenger space against the section of the perimeter wall.  It would have been an obvious matter of design choice to rotate the placement of furniture in Bock by 90 degrees and incorporate the bed design of Gosling, since applicant has not disclosed that the bed extending inwardly lengthwise solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the passenger room layout of Bock with the bed design of Gosling.
27.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock to incorporate the teachings of Gosling to increase passenger comfort and reduce weight on components needed for moving and stowing of the bed.
28.	Claims 45, 46, 47, 48, 57, 58, 59, 60, 61, 67, 68, 69 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205) and Gosling (US Patent Pub. No. 10920418) in view of Williams (WO Document No. 2018015728).
29.	Regarding Claim 45, Bock and Gosling disclose all of the elements of Claim 37 but do not disclose a section of the perimeter wall that is a common wall between the room and an adjacent room. Williams does disclose this as seen in Figure 6:

    PNG
    media_image11.png
    617
    570
    media_image11.png
    Greyscale


30.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
31.	Regarding Claim 46, Bock, Gosling, and Williams disclose all of the elements of Claim 45 and Williams discloses the common wall is an extendible/retractable wall such that the wall can be extended or retracted between a lowered position and a retracted position (Williams Fig. 7a/7b).

    PNG
    media_image12.png
    365
    304
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    481
    405
    media_image13.png
    Greyscale

32.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
33.	Regarding Claim 47, Bock, Gosling, and Williams disclose all of the elements of Claim 46 and Williams discloses the extendible/retractable wall includes a plurality of panels arranged to telescope together (Williams: The suites 103c, 103d share a mutual divider 133 that is in the form of a collapsible wall). It would be obvious to someone skilled in the arts to use a telescopic panel arrangement to create the “collapsible wall” disclosed in Williams.
34.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
35.	Regarding Claim 48, Bock, Gosling, and Williams disclose all of the elements of Claim 47 and Williams discloses the storage cassettes and the beds of the adjacent rooms are against the common wall, whereby when the extendible/retractable wall is in the retracted position, the beds can be moved from the stowed positions to the operative positions and in the operative positions define a double bed arrangement (Williams: If the passengers in the central suites 103c, 103d are travelling together (or otherwise become amorous) and wish to share a bed, the divider may be lowered (see Figure 7a/7b)).
36.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
37.	Regarding Claim 57, Bock discloses an aircraft includes at least one passenger room, with the room being defined by a perimeter wall that encloses a passenger space, the perimeter wall including a section of a side of the aircraft and an internal wall with an opening to allow access to and from the room (Bock Abstract), and with the room including a passenger chair and a bed that are separate units that can be used at the same time without one unit interfering with the other unit and vice versa, with the room including a storage cassette for storing the bed in a stowed position that has a minimal footprint in the passenger space, with the bed being moveable between the stowed position in the cassette and an operative position in which the bed defines a sleeping platform within the passenger space (Bock [0162]) but does not teach with the stowed position being a vertical orientation along a longer edge of the bed, with the operative position being a position in which the bed extends lengthwise inwardly from the side of the aircraft into the passenger space. As discussed earlier, Gosling does disclose this (Gosling Figure 1A/1B). Bock and Gosling do not disclose either that the room includes a section of the perimeter wall that extends inwardly from the side of the aircraft and is a common wall between the room and an adjacent room, wherein the common wall is an extendible/retractable wall such that the wall can be extended or retracted between a lowered position and a retracted position, and wherein the cassettes and the beds of the adjacent rooms are against the common wall, whereby when the extendible/retractable wall is in the retracted position, the beds can be moved from the stowed positions in the cassettes to the operative positions and in the operative positions define a double bed arrangement. As discussed in Claims 45-48 Williams does disclose this (Figures 6, 7a, 7b). 
38.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
39.	Regarding Claim 58, Bock, Gosling, and Williams disclose all of the elements of Claim 57 and Bock discloses the chair is adapted to swivel about a vertical axis to rotate the chair to a number of different functional orientations within the room (Bock [0163]).
40.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
41.	Regarding Claim 59, Bock, Gosling, and Williams disclose all of the elements of Claim 57 and Bock discloses the chair is adapted to recline between an upright position and a reclined position (Bock [0164]). 
42.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
43.	Regarding Claim 60, Bock, Gosling, and Williams disclose all of the elements of Claim 57 and Gosling discloses the cassette includes a cantilever assembly for supporting the bed in the operative position (Figure 1B element 120). 
44.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
45.	Regarding Claim 61, Bock, Gosling, and Williams disclose all of the elements of Claim 57 and Williams discloses the extendible/retractable wall includes a plurality of panels arranged to telescope together (Williams: The suites 103c, 103d share a mutual divider 133 that is in the form of a collapsible wall). It would be obvious to someone skilled in the arts to use a telescopic panel arrangement to create the “collapsible wall” disclosed in Williams.
46.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
47.	Regarding Claim 67, Bock and Gosling disclose all of the elements of Claim 64 but do not disclose the section of the perimeter wall forms a common wall between the room and an adjacent room. Williams does disclose this (Figure 6). 
48.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
49.	Regarding Claim 68, Bock, Gosling, and Williams disclose all of the elements of Claim 67 and Williams discloses the common wall is an extendible/retractable wall such that the wall can be extended or retracted between a lowered position and a retracted position (Figure 7a/7b).
50.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
51.	Regarding Claim 69, Bock, Gosling, and Williams disclose all of the elements of Claim 68 and Williams discloses extendible/retractable wall includes a plurality of panels arranged to telescope together (The suites 103c, 103d share a mutual divider 133 that is in the form of a collapsible wall). It would be obvious to someone skilled in the arts to use a telescopic panel arrangement to create the “collapsible wall” disclosed in Williams.
52.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
53.	Regarding Claim 70, Bock, Gosling, and Williams disclose all of the elements of Claim 69 and Williams discloses the beds of the adjacent rooms are against the common wall, whereby when the extendible/retractable wall is in the retracted position, the beds can be moved from the stowed positions to the operative positions and in the operative positions define a double bed arrangement (Williams: If the passengers in the central suites 103c, 103d are travelling together (or otherwise become amorous) and wish to share a bed, the divider may be lowered (see Figure 7a/7b)).
54.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Williams to allow for a bed configuration that can operate as a single or double bed to allow for more passenger room configurations desired by the customer.
55.	Claim 51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205) and Gosling (US Patent Pub. No. 10920418) in view of Hasegawa (US Patent Pub. No. 20180029532). 
56.	Regarding Claim 51, Bock and Gosling teach all of the elements disclosed in Claim 37 but do not teach the room includes at least one wall lamp that integrates an ambient light and an additional independently controllable task light. Hasegawa does teach this (Hasegawa [0029]: As illustrated in FIG. 1, (A) and (B) of FIG. 2, and FIG. 4, illumination system 1 includes seat 2, wall 3, table 4 (an example of a table), dining light 5 (an example of a first light source), reading light 6 (an example of a second light source), monitor 7, controller 8, and input unit 9) The “dining light” disclosed in Hasegawa is being interpreted as the ambient light and the “reading light” is being interpreted as the task light.
57.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Hasegawa to provide a more refined and luxurious experience for the passenger.
58.	Regarding Claim 53, Bock, Gosling, and Hasegawa disclose all of the elements of Claim 51 and Bock discloses the room includes a Wireless Seat Control Unit for remotely operating each of the ambient light and the task light (Bock [0134]: The cabin also includes the following features… [0140] Control panel for lighting and entertainment system).
59.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock and Gosling to incorporate the teachings of Hasegawa to provide a more refined and luxurious experience for the passenger.
60.	Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205), Gosling (US Patent Pub. No. 10920418), and Hasegawa (US Patent Pub. No. 20180029532) in view of Plant (US Patent Pub. No. 20090146004).
61.	Regarding Claim 52, Bock, Gosling, and Hasegawa disclose all of the elements of Claim 51 but do not disclose the task light is movable between a stowed position and multiple operative positions. Plant does disclose this (Plant: A reading light 92 is incorporated into the shell 70 in a position to be manipulated by the passenger to provide focused directional lighting). It is interpreted that the reading light disclosed in Plant can be “manipulated” by the passenger means that there is at least one position that could be deemed “stowed” and another possible position that could be deemed “operative”. 
62.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock, Gosling, and Hasegawa to incorporate the teachings of Plant to provide a more refined and luxurious experience for the passenger.
63.	Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205), Gosling (US Patent Pub. No. 10920418), and Williams (WO Document No. 2018015728) in view of Hasegawa (US Patent Pub. No. 20180029532). 
64.	Regarding Claim 62, Bock, Gosling, and Williams teach all of the elements disclosed in Claim 57 but do not teach the room includes at least one wall lamp that integrates an ambient light and an additional independently controllable task light. Hasegawa does teach this (Hasegawa [0029]: As illustrated in FIG. 1, (A) and (B) of FIG. 2, and FIG. 4, illumination system 1 includes seat 2, wall 3, table 4 (an example of a table), dining light 5 (an example of a first light source), reading light 6 (an example of a second light source), monitor 7, controller 8, and input unit 9) The “dining light” disclosed in Hasegawa is being interpreted as the ambient light and the “reading light” is being interpreted as the task light.
65.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock, Gosling, and Williams to incorporate the teachings of Hasegawa to provide a more refined and luxurious experience for the passenger.
66.	Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US Patent Pub. No. 20110210205), Gosling (US Patent Pub. No. 10920418), Williams (WO Document No. 2018015728), and Hasegawa (US Patent Pub. No. 20180029532) in view of Plant (US Patent Pub. No. 20090146004). 
67.	Regarding Claim 63, Bock, Gosling, Williams, and Hasegawa disclose all of the elements of Claim 62 but do not disclose the task light is movable between a stowed position and multiple operative positions. Plant does disclose this (Plant: A reading light 92 is incorporated into the shell 70 in a position to be manipulated by the passenger to provide focused directional lighting). It is interpreted that the reading light disclosed in Plant can be “manipulated” by the passenger means that there is at least one position that could be deemed “stowed” and another possible position that could be deemed “operative”. 
68.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bock, Gosling, Williams, and Hasegawa to incorporate the teachings of Plant to provide a more refined and luxurious experience for the passenger.
Conclusion
69.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272‐4858. The examiner can normally be reached 8:00 AM – 5:00 PM. Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571)272‐4417. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent‐center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.

/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 4144                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644